Detailed Action 
1. 	This office action is in response to the communicated dated 09 February 2022 concerning application number 16/724,291 effectively filed on 21 December 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 09 February 2022 has been considered by the Examiner. 

Status of Claims 
4. 	Claims 1-17 are pending, of which claims 1-16 have been amended; and claims 1-17 are under consideration for patentability. 

Response to Arguments
5. 	Applicants arguments dated 09 February 2022, referred to herein as “the Arguments,” have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s amendments to the claims within the updated text below. 
	The Examiner has corrected the word processing error relating to the reference by Krywcun. The rejection in view of Krywcun is based on WO 2018/031025 A1, however the citations are still made to the corresponding US-PGPUB 2020/0188666 A1. 
	The Examiner has corrected the word processing error relating to the reference by Hoffman. The rejection in view of Hoffman is based on WO 2018/102695 A8, however the citations are still made to the corresponding US-PGPUB 2020/0384262 A1.
	Applicant argues that Krywcun does not explicitly teach or suggest the amended limitation which recites “an electrode array sub-assembly that includes the contacts, the lead wires, and the shell” and “positioning the electrode array sub-assembly in a cochlear implant electrode array mold.” Applicant specifically argues that Krywcun’s mold part 202 cannot correspond to the claimed “shell” in the amendment (pages 9-10 of the Arguments). The Examiner respectfully submits that he is now interpreting the shell as the surface 116 of the electrode array sub-assembly 108 ([0046]). Similar to Applicant, the shell or surface 116 is composed of a resilient material (the surface 116 forms the flexible body 112 of the electrode array sub-assembly 108 and is composed of flexible liquid silicone rubber (LSR) or other resilient materials [0003, 0046]). The electrode array sub-assembly 108 also includes the contacts 114 ([0046]), lead wires 

	Claim Rejections - 35 USC § 102
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	 Claims 1-3, 8, and 16-17 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Krywcun (WO 2018/031025 A1, with citations made to the corresponding US-PGPUB 2020/0188666 A1).
Regarding claim 1, Krywcun teaches a method ([abstract]), comprising the steps of: 
positioning a contact assembly (implantable cochlear lead 106 [0046]), including a plurality of electrically conductive contacts (conductive contacts 114 [0046]) that are respectively connected to a plurality of lead wires (conductive conducts 114 are connected to lead wires 134 [0046-0047]), on a shell formed from a first resilient material to form an electrode array sub-assembly (the shell is considered the surface 116 of the electrode array 108 [0046]. Specifically, the surface 116 forms the flexible body 112 of the electrode array 108 and is composed liquid silicone rubber (LSR) or other resilient materials [0003, 0046]) that includes the contacts, the lead wires and the 
positioning the electrode array subassembly in a cochlear implant electrode array mold (electrode array 108 is placed into the cavity 208 of the mold 200 [0059, 0062,0064]); and 
introducing a second resilient material into the mold to form a cochlear implant electrode array flexible body (the mold 200 comprises a second mold part 204 which helps form the flexible body 112 of the cochlear implant 106 [0047, 0050-0051]. Furthermore, the second mold part 204 includes one or more inlets 222 for introducing or injecting resilient materials [0051]), on which the contacts are located, that is defined by the first and second resilient materials (the contacts 114 are located on the flexible body 112 of the cochlear implant 106 [0047]. Furthermore, the surface 116 of the flexible body 112 and the second mold part 204 utilize the flexible or resilient materials to help define the contacts 114 of the electrode array 108 [0003, 0046, 0050-0052]). 
Regarding claim 2, Krywcun teaches wherein the first and second resilient materials are the same material (the shell or surface 116 of the flexible body 112 can be formed from the resilient material of liquid silicone rubber (LSR) [0003, 0046]. Furthermore, the second mold part 204 is also formed from the resilient material of liquid silicone rubber [0003, 0051]).
Regarding claim 3, Krywcun teaches wherein the first and second resilient materials are not the same material (the shell or surface 116 of the flexible body 112 is formed from a resilient material such as liquid silicone rubber (LSR), high vulcanization silicone rubber, room temperature vulcanization silicone rubber, or a thermoplastic 
Regarding claim 8, Krywcun teaches wherein the shell includes an elongate channel (the shell or surface 116 of the electrode array 108 is elongated and is positioned in the elongated cavity 208b [0050, 0064, FIG. 2, FIG. 3]).
Regarding claim 16, Krywcun teaches removing the cochlear implant electrode array flexible body from the mold ([0059, 0061]).
Regarding claim 17, Krywcun teaches a cochlear implant electrode array made by the process of claim 1 (method of forming the electrode array 108 [0050-0052, 0064, see claim 1 above]). 

8. 	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Krywcun in view of Hoffman et al. (WO 2018/102695 A8, with citations made to the corresponding US-PGPUB 2020/0384262 A1). 
Regarding claim 4, Krywcun teaches the method as claimed in claim 1. Krywcun does not explicitly teach wherein the contact assembly includes a plurality of wire carriers respectively located on the plurality of electrically conductive contacts. 
The prior art by Hoffman is analogous to Krywcun, as they both teach methods for forming a cochlear implant ([abstract]). 
Hoffman teaches wherein the contact assembly includes a wire carrier respectively located on the conductive contact (the carrier 202c is located on the conductive contact 114c [0141-0142].  Furthermore, the wires 134 are positioned on the top surface 212c of the carrier 202c [0141-0142]).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Krywcun’s conductive contacts to comprise the wire carriers, as taught by Hoffman. The advantage of such modification will allow the lead wires to move freely relative to the carrier. Furthermore, the carrier will help reduce the chances of the lead wire breaking due to tension (see paragraph [0142] by Hoffman). 
Regarding claim 5, Krywcun in view of Hoffman suggests the method as claimed in claim 4. Hoffman teaches wherein the contact assembly includes a plurality of rod holders (the contacts 114b comprise rod holders 148b which are configured to engage with and disengage from the rod connectors 208 [0158, FIGS. 33-34, FIGS. 40-41]). 
Krywcun and Hoffman do not explicitly teach the plurality of rod holders to be respectively located on the plurality of wire carriers. The Examiner respectfully submits, as Hoffman teach the use of conductive contacts comprising a plurality of rod holders and wire carriers (the contacts 114 comprises the rod holders 148b [0158] and the wire carriers 202c [0141-0142]), configuring the rod holders to be positioned on the wire 
Regarding claim 6, Hoffman teaches wherein the contact assembly includes a removable rod held by the rod holders (the connecting rod 208 can be engaged with and disengaged from the rod holder 148b that is located on the contact 114b [0158, FIGS. 33-34, FIGS. 40-41]).
Regarding claim 7, Krywcun and Hoffman suggests the method as claimed in claim 6. Hoffman teaches further comprising the steps of: 
removing the cochlear implant electrode array flexible body from the mold (the completed electrode array 108 may be removed from the mold by pulling the completed flexible body 112 out of the insert 412b [0122]). 
Krywcun and Hoffman do not explicitly teach removing the rod from the cochlear implant electrode array flexible body after removal from the mold. However, Hoffman teaches that the rods 202 and the electrode contact array assembly 114 are removably attached from the mold through a slip fit or slight friction fit connection ([0114, 0132-0133, 0157]). The Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to try to utilize the slip fit connection to remove the rods 202 from the cochlear contact array assembly 114 after removal from the mold. The advantage of such modification would provide an extended period for the rods to form or stiffen the flexible body of the electrode array before being removed.  

s 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krywcun in view of Sibary et al. (US 2017/0056646 A1).
Regarding claim 11, Krywcun teaches the method as claimed in claim 1, wherein the shell defines first and second longitudinal ends (see shell 202 [FIG. 6, FIG. 8]). Krywcun does not explicitly teach wherein the shell is attached to a malleable strip having first and second portions, at least the first longitudinal end of the malleable strip extending beyond the first longitudinal end of the shell.
The prior art by Sibary is analogous to Krywcun, as they both teach cochlear implants ([abstract]). 	Sibary teaches wherein the shell is attached to a malleable strip having first and second portions (malleable component 1210 which can be bonded to the internal or external side of the body 1483 [0115, 0117, 0121-0122, FIG. 14, FIGS. 16A-16B]. Figure 14 shows the longitudinal ends of the malleable component 1210), at least the first longitudinal end of the malleable strip extending beyond the first longitudinal end of the shell (as illustrated in figure 14, the malleable component 1210 can be arranged in an offset manner from the body 1483 [0120]. This offset orientation shown in figure 14 allows the first longitudinal end of the malleable component 1210 to extend past the longitudinal end of the body 1483 [FIG. 14]. In an alternate embodiment, the malleable component 1210 / 2910 can also be extended more than 99% or any value of the lead body’s length and the lead body’s electrodes [0145, 0154-0155, 0157, FIG. 14]. This alternate configuration would also allow the malleable component 1210 / 2910 to extend past the longitudinal end of the body 1483).

Regarding claim 12, Sibary teaches wherein the second longitudinal end of the malleable strip extends beyond the second longitudinal end of the shell (In an alternate embodiment, the malleable component 1210 / 2910 can be extended more than 99% or “any value” of the lead body’s length and the lead body’s electrodes [0145, 0154-0155, 0157, FIG. 14]. This configuration would allow the malleable component 1210 / 2910 to be fully extended past both longitudinal ends of the body 1483).

Allowable Subject Matter
10. 	Claims 9-10 and 13-15 are allowed.
11. 	The following is a statement of reasons for the indication of allowable subject matter in claim 9: Claim 9 was previously objected for containing allowable subject matter, while being dependent upon a rejected base claim. However, Applicant has rewritten claim 9 in an independent form that still includes the allowable subject matter of “a plurality of strain relief protrusions within the elongate channel.”  Therefore, the inventive feature recited in the pending claim is not disclosed by the prior art and is not suggested by an obvious combination of the most analogous prior art elements.
 - 	Claim 10 is considered allowable, as claim 10 depends upon claim 9. 



13. 	The following is a statement of reasons for the indication of allowable subject matter in claim 14: Claim 14 was previously objected for containing allowable subject matter, while being dependent upon a rejected base claim. However, Applicant has rewritten claim 14 in an independent form that still includes the allowable subject matter of “separating the malleable strip from the cochlear implant electrode array flexible body after removal from the mold.” Therefore, the inventive feature recited in the pending claim is not disclosed by the prior art and is not suggested by an obvious combination of the most analogous prior art elements. 
- 	Claim 15 is considered allowable, as claim 15 depends upon claim 14.

Statement on Communication via Internet
14. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 	

Conclusion
15. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792